Case 2:17-cv-01652-MWF-JC Document 55 Filed 08/06/19 Page 1 of 9 Page ID #:451


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 17-1652-MWF (JCx)                      Date: August 6, 2019
 Title:   United States of America v. Fariba Ely Cohen
 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

            Deputy Clerk:                           Court Reporter:
            Rita Sanchez                            Not Reported

            Attorneys Present for Plaintiff:        Attorneys Present for Defendant:
            None Present                            None Present

 Proceedings (In Chambers):              ORDER DENYING DEFENDANT’S MOTION
                                         FOR PARTIAL SUMMARY JUDGMENT [48]

       Before the Court is Defendant Fariba Ely Cohen’s Motion for Partial Summary
 Judgment (the “Motion”), filed on June 24, 2019. (Docket No. 48). On June 28, 2019,
 the Government filed an Opposition. (Docket No. 49). Plaintiff filed a Reply on July
 22, 2019. (Docket No. 53). The Court has read and considered the papers on the
 Motion and held a hearing on August 5, 2019.

        For the reasons discussed below, the Motion is DENIED. Statutes trump
 regulations. The plain language of 31 U.S.C. § 5321(a)(5) states that the maximum
 civil penalty for a willful FBAR violation shall be the greater of $100,000 or 50
 percent of the account’s balance, superseding the language of 31 C.F.R. §
 1010.820(g)(2), which states that the penalty shall be no greater than $100,000.

 I.    BACKGROUND

       A.     FBAR Penalty

        On an annual basis, residents and citizens of the United States are required to
 report to the Commissioner of the Internal Revenue certain activity with foreign
 financial agencies for each year in which the activity occurs. See 31 U.S.C. § 5314(a);
 31 C.F.R. § 1010.350(a). One such activity is “having a financial interest in, or
 signature or other authority over, a bank, securities, or other financial account in a
 foreign country.” § 1010.350(a). The form that needs to be completed for this annual

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:17-cv-01652-MWF-JC Document 55 Filed 08/06/19 Page 2 of 9 Page ID #:452


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 17-1652-MWF (JCx)                      Date: August 6, 2019
 Title:   United States of America v. Fariba Ely Cohen
 reporting is the Report of Foreign Bank and Financial Accounts (“FBAR”). For
 calendar years before 2017, the FBAR report for foreign financial accounts exceeding
 $10,000 maintained during a calendar year was due by June 30 of the following
 calendar year. § 1010.306(c).

        Civil penalties can be assessed against an individual who, whether willfully or
 non-willfully, fails to comply with these reporting requirements. § 5321(a)(5)(A). For
 willful violations, the penalty assessed is the greater of $100,000 or 50% of the balance
 in the foreign financial account at the time of the violation. § 5321(a)(5)(C)(i). There
 is no reasonable cause exception for willful violations. § 5321(a)(5)(C)(ii). An FBAR
 penalty must be assessed within six years from the due date of the FBAR report.
 § 5321(b)(1). After an assessment, the Government may then bring a civil action to
 recover the FBAR penalty at any time before the end of the two-year period beginning
 on the date the penalty was assessed. § 5321(b)(2)(A).

        As an example, for the 2008 calendar year, an individual needing to file an
 FBAR report must do so by June 30, 2009. If an individual fails to file the FBAR
 report by that date, the Internal Revenue Service (“IRS”) may assess an FBAR penalty
 at any time within six years, or June 30, 2015. After the IRS’s assessment, the
 Government then has two years from the date of that assessment to bring a civil action
 to collect any unpaid balance, including interest, costs, and expenses.

       B.     The Government’s Complaint

       The Court’s Order on October 23, 2018, denying Defendant’s motion for
 judgment on the pleadings, contained a detailed explanation of the relevant facts.
 (Docket No. 43). The Court will therefore limit its discussion here to those facts
 necessary for context.

        The following facts are based on the evidence, as viewed in the light most
 favorable to the Government as the non-moving party. Anderson v. Liberty Lobby,
 Inc., 477 U.S. 242, 255 (1986) (On a motion for summary judgment, “[t]he evidence of
 the non-movant is to be believed, and all justifiable inferences are to be drawn in his
 [her, or its] favor.”).
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
Case 2:17-cv-01652-MWF-JC Document 55 Filed 08/06/19 Page 3 of 9 Page ID #:453


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 17-1652-MWF (JCx)                      Date: August 6, 2019
 Title:   United States of America v. Fariba Ely Cohen
        On March 1, 2017, the Government commenced this action. (See generally
 Complaint (Docket No. 1)). At all relevant times, Defendant was, and still is, a citizen
 of the United States. (Id. ¶¶ 11–12; Defendant’s Statement of Undisputed Facts
 (“DSUF”) No. 4 (Docket No. 48-3)).

       Through this action, the Government seeks to collect an unpaid federal penalty
 assessment and interest and reduce those assessments to judgment. (DSUF No. 1).
 The IRS previously assessed an FBAR penalty under 31 U.S.C. § 5321(a)(5) against
 Defendant for the calendar year 2008 in the amount of $1,549,849 for failure to report a
 foreign bank account. (Id. No. 2). For the tax year 2008, which also coincides with the
 calendar year 2008, Defendant did not timely file an FBAR report. (Id. No. 3).

 II.   DISCUSSION

        In deciding a motion for summary judgment under Rule 56, the Court applies
 Anderson, Celotex, and their Ninth Circuit progeny. Fed. R. Civ. P. 56 (a); Anderson,
 477 U.S. 242; Celotex Corp. v. Catrett, 477 U.S. 317 (1986). Here, the parties don’t
 really dispute that this issue is one of law.

       A.     Relevant Statutory and Regulatory Framework

        The following relevant statutory and regulatory framework was discussed in
 detail in United States v. Schoenfeld, No. 16-CV-1248-J-34PDB, 2019 WL 2603341
 (June 25, 2019 M.D. Fla.):

       In 1970, Congress enacted the Currency and Foreign Transactions
       Reporting Act, commonly referred to as the Bank Secrecy Act (BSA).
       The primary purpose of the BSA was to require the making of certain
       reports that “have a high degree of usefulness in criminal, tax, or
       regulatory investigations or proceedings.” To effectuate this purpose, in
       the BSA Congress directed the Secretary of the Department of Treasury to
       promulgate regulations requiring the reporting of information from United
       States persons who have relationships or conduct transactions with foreign
       financial agencies. The Secretary promulgated implementing regulations
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              3
Case 2:17-cv-01652-MWF-JC Document 55 Filed 08/06/19 Page 4 of 9 Page ID #:454


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 17-1652-MWF (JCx)                      Date: August 6, 2019
 Title:   United States of America v. Fariba Ely Cohen
       in 1972. As relevant here, the Secretary’s implementing regulations
       require “each United States person having a financial interest in, or
       signature or other authority over, a bank, securities, or other financial
       account in a foreign country” to file an FBAR. Such persons must file the
       FBAR by June 30 “of each calendar year with respect to foreign financial
       accounts exceeding $10,000 maintained during the previous calendar
       year.”

       In 2002, the Secretary delegated the authority to administer and enforce
       the BSA to the Director of the Financial Crimes Enforcement Network
       (FinCEN), a bureau of the Department of Treasury. In 2003, FinCEN
       delegated its “authority to assess and collect civil penalties for
       noncompliance with FBAR requirements” to the IRS.

       As originally enacted, the BSA did not contain a civil penalty provision
       for failing to comply with the FBAR requirements, but Congress added
       one in 1986. From 1986 to 2004, the maximum civil penalty for a willful
       violation of the FBAR requirements was limited to “the greater of (I) an
       amount (not to exceed $100,000) equal to the balance in the account at the
       time of the violation; or (II) $25,000.” After Congress added the civil
       penalty for FBAR violations, the Secretary promulgated amended
       implementing regulations. Among other things, the regulations were
       updated to reflect civil penalties for violations after October 1986 “to keep
       the regulations as current as possible.”

       Specifically, the regulation states in relevant part: (g) For any willful
       violation committed after October 27, 1986, of any requirement of
       § 1010.350, § 1010.360 or § 1010.420, the Secretary may assess upon any
       person, a civil penalty: . . . (2) In the case of a violation of § 1010.350 or
       § 1010.420 involving a failure to report the existence of an account or any
       identifying information required to be provided with respect to such
       account, a civil penalty not to exceed the greater of the amount (not to


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              4
Case 2:17-cv-01652-MWF-JC Document 55 Filed 08/06/19 Page 5 of 9 Page ID #:455


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

 Case No. CV 17-1652-MWF (JCx)                      Date: August 6, 2019
 Title:   United States of America v. Fariba Ely Cohen
       exceed $100,000) equal to the balance in the account at the time of the
       violation, or $25,000.

       In 2004, Congress increased the maximum civil penalty for willful FBAR
       violations to the greater of $100,000 or 50 percent of the account balance
       at the time of the violation. Specifically, § 5321(a) provides in relevant
       part:

       (5) Foreign financial agency transaction violation.—

             (A) Penalty authorized.—The Secretary of the Treasury may
             impose a civil money penalty on any person who violates, or causes
             any violation of, any provision of section 5314.

             (B) Amount of penalty.—

                   (i) In general.—Except as provided in subparagraph (C), the
                   amount of any civil penalty imposed under subparagraph (A)
                   shall not exceed $10,000.

             ...

             (C) Willful violations.—In the case of any person willfully
             violating, or willfully causing any violation of, any provision of
             section 5314—

                   (i) the maximum penalty under subparagraph (B)(i) shall be
                   increased to the greater of—

                   (I) $100,000, or

                   (II) 50 percent of the amount determined under subparagraph
                   (D)[.]


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              5
Case 2:17-cv-01652-MWF-JC Document 55 Filed 08/06/19 Page 6 of 9 Page ID #:456


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 17-1652-MWF (JCx)                      Date: August 6, 2019
 Title:   United States of America v. Fariba Ely Cohen
             (D) Amount.—The amount determined under this subparagraph
             is—

                    (ii) in the case of a violation involving a failure to report the
                    existence of an account or any identifying information
                    required to be provided with respect to an account, the
                    balance in the account at the time of the violation.

       Significantly, the Secretary did not amend 31 C.F.R. § 1010.820(g)(2) to
       reflect the increased maximum civil penalty for willful FBAR violations.
       Thus, the statute states that the maximum civil penalty for a willful FBAR
       violation shall be the greater of $100,000 or 50 percent of the account’s
       balance, while the regulation states that the penalty shall be no greater
       than $100,000.

 Id. at *1–3 (citations omitted and emphasis added). The Court agrees with this
 discussion of the statutory and regulatory framework.

       B.    FBAR Penalty Not Limited to $100,000

       Through her Motion, Defendant argues that the main issues are “(1) whether the
 [IRS] has the authority to assess an FBAR penalty in excess of $100,000, and
 (2) whether 31 C.F.R. § 1010.820(g)(2) is consistent with the 2004 amendment to 31
 U.S.C. § 5321(a)(5).” (Mot. at 5). The two issues are intertwined—whether the IRS is
 bound by the $100,000 limit for willful FBAR violations set forth in
 § 1010.820(g)(2)—so the Court will address them together.

        According to Defendant, while § 5321(a)(5) permits the Secretary to assess
 larger FBAR penalties, the Secretary is not required to do so. (Id. at 6–15). More
 specifically, because § 5321(a)(5)(A) states that the Secretary “may impose” a civil
 penalty for a willful FBAR violation, the entire statute “gives the Secretary the
 permissive authority to impose a penalty.” (Id. at 10). By increasing the maximum
 civil penalty for a willful FBAR violation to 50% of the balance of an account,
 Congress merely established a higher “penalty ceiling” that the Secretary “shall not
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              6
Case 2:17-cv-01652-MWF-JC Document 55 Filed 08/06/19 Page 7 of 9 Page ID #:457


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 17-1652-MWF (JCx)                      Date: August 6, 2019
 Title:   United States of America v. Fariba Ely Cohen
 exceed.” (Id. at 11–14). If “the Secretary desired to impose an FBAR penalty greater
 than $100,000, [the Secretary] could amend [§ 1010.820(g)(2)] to change the $100,000
 cap.” (Id. at 15). Defendant maintains that because the Secretary has not made this
 amendment, § 1010.820(g)(2) “remains in effect to cap willful FBAR penalties at
 $100,000.” (Id.). Defendant’s arguments are virtually identical to those raised by the
 defendant in Schoenfeld. See 2019 WL 2603341, at *3.

         In opposition, the Government argues that Congress deliberately provided for
 maximum FBAR penalties that exceed $100,000 and that the amendment in 2004 (i.e.,
 § 5321(a)(5)) supersedes § 1010.820(g)(2). (Opp. at 3–6). The Government also
 contends that the Secretary does not have discretion to set a lower maximum penalty
 because of the mandatory “shall be increased to the greater of” in § 5321(a)(5)(C)(i).
 (Id. at 7–8). Nor has the Secretary ever interpreted the current statute as incorporating
 a $100,000 maximum penalty from § 1010.820(g)(2). (Id.).

        At the hearing, both parties presented similar arguments. Defendant asserted
 that § 1010.820(g)(2) remains valid because it is consistent with the new statutory
 framework; a maximum penalty of $100,000 is a merely subset of the maximum
 penalty permitted under the amended § 5321(a)(5). In response, the Government
 pointed out that Defendant’s argument cannot be reconciled with the chronology of
 events. When § 1010.820(g)(2) was issued, the maximum civil penalty for FBAR
 violation had been limited to $100,000. In 2004, however, Congress revised §
 5321(a)(5) to increase the maximum civil penalty for willful FBAR violations to the
 greater of $100,000 or 50% of the account balance. In light of this revision, the
 Government argued that the statute can only be understood as both an increase in the
 maximum potential penalty and a superseding of § 1010.820(g)(2). The Court agrees
 with the Government.

        The Court first notes that no court of appeals has addressed the exact question of
 whether the civil penalty for a willful FBAR violation is limited to $100,000, and, as
 far as the Court can tell, only eight district courts have answered this specific question.
 See, e.g., Schoenfeld, 2019 WL 2603341; United States v. Park, No. 16-CV-10787,
 2019 WL 2248544 (N.D. Ill. May 24, 2019); United States v. Garrity, No. 15-CV-243-
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              7
Case 2:17-cv-01652-MWF-JC Document 55 Filed 08/06/19 Page 8 of 9 Page ID #:458


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 17-1652-MWF (JCx)                      Date: August 6, 2019
 Title:   United States of America v. Fariba Ely Cohen
 MPS, 2019 WL 1004584 (D. Conn. Feb. 28, 2019); United States v. Horowitz, 361 F.
 Supp. 3d 511 (D. Md. 2019); Kimble v. United States, 141 Fed. Cl. 373 (2018);
 Norman v. United States, 138 Fed. Cl. 189 (2018); United States v. Wahdan, 325 F.
 Supp. 3d 1136 (D. Colo. 2018); United States v. Colliot, No. 16-CV-1281-AU-SS,
 2018 WL 2271381 (W.D. Tex. May 16, 2018).

       The first two district courts to address the question concluded that the civil
 penalty for a willful FBAR violation is limited to $100,000 as set forth in
 § 1010.820(g)(2). Colliot, 2018 WL 2271381, at *2; Wadham, 325 F. Supp. 3d at
 1139.

        However, every single district court since Wadham and Colliot (and a majority
 of the district courts to have considered the issue) have concluded that the statute and
 the regulation conflict with each other, the statute controls, and the IRS is not bound by
 the $100,000 limit in the regulation. See Schoenfeld, 2019 WL 2603341, at *4; Park,
 2019 WL 2248544, at *7–10; Garrity, 2019 WL 1004584, at *1–5; Horowitz, 361 F.
 Supp. 3d at 513–16; Kimble, 141 Fed. Cl. at 386–89; Norman, 138 Fed. Cl. at 196.

        Having reviewed these eight district court opinions, the Court views as more
 convincing the reasoning and analysis in the post-Wadham and Colliot line of cases.
 That is, the Court agrees with those cases holding that § 5321(a)(5) and
 § 1010.820(g)(2) are inconsistent with each other and the statute supersedes the
 regulation.

        Congress specifically raised the maximum penalty for willful FBAR violations
 to the greater of $100,000 or 50% of the balance of an account, and, contrary to the
 arguments raised by Defendant, no regulation promulgated by the Secretary can lower
 this maximum penalty. See, e.g., Park, 2019 WL 2248544, at *9 (“Administrative
 regulations exist to implement statutes, not alter them.”). As the district court in Park
 aptly concluded, the penalty provision of § 1010.820 does not state the maximum
 applicable penalty under § 5321(a)(5), but rather the maximum penalty is in the text of
 the statute. Id. Once “a violation has occurred, the statute’s maximum penalty
 provision applies.” Id. (emphasis added); see Schoenfeld, 2019 WL 2603341, at *4

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              8
Case 2:17-cv-01652-MWF-JC Document 55 Filed 08/06/19 Page 9 of 9 Page ID #:459


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

 Case No. CV 17-1652-MWF (JCx)                      Date: August 6, 2019
 Title:   United States of America v. Fariba Ely Cohen
 (“Indeed, the plain language of the statute states what the maximum penalty shall
 be.”) (citation omitted and emphasis added). It is one thing for the Secretary not to
 impose the maximum penalty in a particular case. It is quite another for the Secretary
 categorically to limit what the maximum penalty is, in defiance of the statutory words
 themselves.

        More broadly speaking, the Ninth Circuit has also explained that “when a
 regulation conflicts with a subsequently enacted statute, the statute controls and voids
 the regulation.” Farrell v. United States, 313 F.3d 1214, 1219 (9th Cir. 2002)
 (emphasis added). In Farrell, the Ninth Circuit held that “income earned by a taxpayer
 on Johnston Island, a U.S. insular possession, is not excludable from gross income as
 ‘foreign earned income’ under § 911 of the Internal Revenue Code,” even though a
 related regulation would have allowed such income to be excludable). Id.

       Accordingly, the Motion is DENIED.

       IT IS SO ORDERED.




 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              9
